DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 and 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2015/0156031 A1).

Concerning claim 1, Fadell et al. (hereinafter Fadell) teaches a method of operating a doorbell system comprising a doorbell (fig. 8A: smart doorbell 106) including a housing (¶0322: housing), a speaker (fig. 8C: speaker 836; ¶0325), a microphone (fig. 8C: microphone 844; ¶0325), a camera (fig. 8C: camera 828), and a motion detector (fig. 8A-8B: sensors 828; ¶0246), and a button (figs. 8A-8B: button 812) the method comprising:
detecting, via a component selected from the group consisting of the microphone, the camera, and the motion detector (fig. 20: step 2002; ¶0416: “…advanced sensing may be performed at step 2002 for initially detecting the presence of a visitor at step 2002 (e.g., motion sensing, audio sensing, camera sensing, PIR sensing, ambient light sensing, ultrasonic sensing, and/or any other suitable sensing capabilities of doorbell 106 or of environment 100 generally (e.g., sensing capabilities of one or more other smart devices))”), a first visitor (fig. 20: step 2002 – visitor information);
capturing, via the component selected from the group consisting of the microphone, the camera, and the motion detector, an identity trait of the first visitor (¶0452: detecting specific visitor identification/intent information);
searching an unwelcome visitor database to determine whether the identity of the first visitor matches an identity of an unwelcome visitor who has previously visited a building to which the doorbell system is attached (¶0425 & ¶0448: distinguishing a “trusted” or an “untrusted” visitor); and
initiating a communication session with a remote computing device of a first resident in response to determining that the identity of the first visitor and the identity of the unwelcome visitor are different (fig. 20: step 2006; ¶0421- “…smart environment 100 may be operative to communicate the visitor presence to a system user or appropriate third party via platform 200 in any suitable way at step 2006 (e.g., by transmitting an electronic message to a personal device 166 associated with a remote user…”; ¶0448: “For example, if analysis (e.g., at step 2004) of detected visitor information is not able to reveal the specific identity of a detected visitor currently at environment 100 but such analysis is able to reveal that the detected visitor was previously granted access to environment 100 five days earlier (e.g., by leveraging previously collected visitor information during such analysis), platform 200 may be operative to classify the detected visitor as a "trusted" entity and may utilize that classification for enhancing the current handling of that visitor (e.g., by sharing that trusted classification and any other suitable information, such as the fact that the same visitor was granted access five days ago, with a system user of environment during the current visitor handling (e.g., at step 2006))”).  Fadell further teaches interpreting detected visitor information (e.g., ¶0448: …pictures, fingerprints, voice samples…) using rules-based inference engines and/or artificial intelligence to analyze all such available information for determining whether or not a visitor is present and, if so, whether to take one or more of a variety of automated actions based on that detected visitor presence (¶0416). It is noted, however, that Fadell fails to explicitly specify that the analysis of visitor information includes determining if an identity trait of the first visitor is different than an identity trait of the unwelcome visitor (i.e., matching).
However, comparing features of objects in a captured image to the features of objects in a previous image, is a well-known to one skilled in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Fadell prior art to compare identity traits of the first visitor and the unwelcome visitor in order to determine if the identity of the first visitor and the identity of the unwelcome visitor are different. Such a modification is merely a simple substitution of one known element (i.e., using rules-based inference engines and/or artificial intelligence to analyze all such available information) for another (i.e., object feature comparison) to obtain predictable results (i.e., determining if a first object (e.g., a first visitor) is different from a second object (e.g., an unwelcome visitor)).

Concerning claim 3, Fadell discloses the method of claim 1, further comprising electing to contact the first resident based on at least one of a first contact parameter related to the first visitor (¶0058 – wherein the recognition of a registered occupant is equivalent to at least one first contact parameter); and a time at which the doorbell system detects an indication of the first visitor (¶0250).

Concerning claim 4, Fadell discloses the method of claim 1, further comprising electing to contact the first resident based on a first contact parameter related to the first visitor and based on a time at which the doorbell system detects an indication of the first visitor, wherein the first contact parameter comprises the identity trait of the first visitor (¶0125).

Concerning claim 5, Fadell discloses the method of claim 1, further comprising, in response to detecting the first visitor, emitting a noise with a chime located remotely relative to the doorbell system, wherein the chime is communicatively coupled to the doorbell system (¶0204- a visual notification; ¶0254 – an audible notification).

Concerning claim 6, Fadell discloses the method of claim 1, wherein contacting the first resident comprises initiating a first communication session with a first remote computing device of the first resident (¶0058 - registered mobile device 166).

Concerning claim 13, Fadell et al. (hereinafter Fadell) teaches a method of operating a doorbell system comprising a housing (¶0322: housing), a speaker (fig. 8C: speaker 836; ¶0325), a microphone (fig. 8C: microphone 844; ¶0325), a camera (fig. 8C: camera 828), and a motion detector (fig. 8A-8B: sensors 828; ¶0246), the method comprising:
detecting, via the doorbell (fig. 20: step 2002; ¶0416: “…advanced sensing may be performed at step 2002 for initially detecting the presence of a visitor at step 2002 (e.g., motion sensing, audio sensing, camera sensing, PIR sensing, ambient light sensing, ultrasonic sensing, and/or any other suitable sensing capabilities of doorbell 106 or of environment 100 generally (e.g., sensing capabilities of one or more other smart devices))”), a first visitor (fig. 20: step 2002 – visitor information);
detecting, via the doorbell (fig. 20: step 2002; ¶0416: “…advanced sensing may be performed at step 2002 for initially detecting the presence of a visitor at step 2002 (e.g., motion sensing, audio sensing, camera sensing, PIR sensing, ambient light sensing, ultrasonic sensing, and/or any other suitable sensing capabilities of doorbell 106 or of environment 100 generally (e.g., sensing capabilities of one or more other smart devices))”), a second visitor (fig. 20: step 2002 – visitor information, wherein the second visitor may be a subsequent visitor and/or a repeat visitor (see ¶0448));
capturing, via the component selected from the group consisting of the microphone, the camera, and the motion detector, an identity trait of the first visitor and the second visitor (¶0452: detecting specific visitor identification/intent information);
searching an unwelcome visitor database to determine whether the identity of the first visitor matches an identity of an unwelcome visitor who has previously visited a building to which the doorbell system is attached (¶0425 & ¶0448: distinguishing a “trusted” or an “untrusted” visitor); 
searching an unwelcome visitor database to determine whether the identity of the second visitor matches an identity of an unwelcome visitor who has previously visited a building to which the doorbell system is attached (¶0425 & ¶0448: distinguishing a “trusted” or an “untrusted” visitor); 
initiating a communication session with a remote computing device of a first resident in response to determining that the identity of the first visitor and the identity of the unwelcome visitor are different (fig. 20: step 2006; ¶0421- “…smart environment 100 may be operative to communicate the visitor presence to a system user or appropriate third party via platform 200 in any suitable way at step 2006 (e.g., by transmitting an electronic message to a personal device 166 associated with a remote user…”; ¶0448: “For example, if analysis (e.g., at step 2004) of detected visitor information is not able to reveal the specific identity of a detected visitor currently at environment 100 but such analysis is able to reveal that the detected visitor was previously granted access to environment 100 five days earlier (e.g., by leveraging previously collected visitor information during such analysis), platform 200 may be operative to classify the detected visitor as a "trusted" entity and may utilize that classification for enhancing the current handling of that visitor (e.g., by sharing that trusted classification and any other suitable information, such as the fact that the same visitor was granted access five days ago, with a system user of environment during the current visitor handling (e.g., at step 2006))”); and
initiating a communication session with a remote computing device of a second resident in response to determining that the identity of the second visitor and the identity of the unwelcome visitor are different (fig. 20: step 2006; ¶0421; ¶0448, wherein the second visitor may be a subsequent visitor and/or a repeat visitor; ¶0254: smart doorbell 106 has the ability to contact a registered user via a message sent to an associated mobile device based on their relationship to the visitor).  Fadell further teaches interpreting detected visitor information (e.g., ¶0448: …pictures, fingerprints, voice samples…) using rules-based inference engines and/or artificial intelligence to analyze all such available information for determining whether or not a visitor is present and, if so, whether to take one or more of a variety of automated actions based on that detected visitor presence (¶0416). It is noted, however, that Fadell fails to explicitly specify that the analysis of visitor information includes determining if an identity trait of the first visitor is different than an identity trait of the unwelcome visitor (i.e., matching).
However, comparing features of objects in a captured image to the features of objects in a previous image, is a well-known to one skilled in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Fadell prior art to compare identity traits of the first visitor and the unwelcome visitor in order to determine if the identity of the first visitor and the identity of the unwelcome visitor are different. Such a modification is merely a simple substitution of one known element (i.e., using rules-based inference engines and/or artificial intelligence to analyze all such available information) for another (i.e., object feature comparison) to obtain predictable results (i.e., determining if a first object (e.g., a first visitor) is different from a second object (e.g., an unwelcome visitor)).

Concerning claim 14, Fadell discloses the method of claim 13, further comprising contacting the first resident in response to the first resident being associated with the first visitor (¶0248 – delivery driver) and contacting the second resident in response to the second resident being associated with the second visitor (¶0254 – a person is identified with a relationship to one or more occupants).

Concerning claim 15, Fadell discloses the method of claim 13, further comprising, in response to detecting the first visitor, emitting a noise with a chime located remotely relative to the doorbell system (¶0204- a visual notification; ¶0254 – an audible notification), wherein the chime is communicatively coupled to the doorbell system (¶0204- a visual notification; ¶0254 – an audible notification).

Concerning claim 16, Fadell discloses the method of claim 13, wherein contacting the first resident comprises initiating, in response to detecting via facial recognition the first visitor, a first communication session with a first remote computing device of the first resident (¶0058 - registered mobile device 166) and wherein contacting the second resident comprises initiating a second communication session with a second remote computing device of the second resident (¶0058 - registered mobile device 166).

Concerning claim 17, Fadell discloses the method of claim 1513 further comprising electing to contact the first resident based on a first contact parameter (¶0246: sensor 828: CCD/video camera; ¶0247; ¶0254), wherein the first contact parameter is at least one of related to the first identity (¶0058; ¶0247; ¶0254) and comprises the identity trait of the first visitor (¶0058; ¶0247; ¶0254), and electing to contact the second resident based on a second contact parameter, wherein the second contact parameter comprises the identity trait of the second visitor (¶0058; ¶0254: alerting the particular resident based on the identity of the visitor).

Concerning claim 18, Fadell discloses the method of claim 13, wherein contacting the first resident comprises initiating a first communication session with a first remote computing device of the first resident, and wherein contacting the second resident comprises initiating a second communication session with a second remote computing device of the second resident (¶0058; ¶0070 - the residents are contacted through registered mobile devices 166; ¶0433).

Concerning claim 19, Fadell discloses the method of claim 13, further comprising electing to contact the first resident based on a first time at which the doorbell system detects a first indication of the first visitor (¶0250) and electing to contact the second resident based on a second time at which the doorbell system detects a second indication of the second visitor (¶0250).

Concerning claim 20, Fadell discloses the method of claim 19, further comprising electing to contact the first resident based on a first contact parameter, wherein the first contact parameter comprises the identity trait of the first visitor (¶0250: facial recognition & ¶0254).

Concerning claim 21, Fadell discloses the method of claim 1, further comprising:
capturing, via the camera, an image of the first visitor (fig. 20: step 2002; ¶0415: camera sensing); and
transmitting the image of the first visitor to a remote server for facial recognition analysis (¶0250 & ¶0254).

Concerning claim 22, Fadell et al. (hereinafter Fadell) teaches a method of operating a doorbell system comprising a doorbell (fig. 8A: smart doorbell 106) including a housing (¶0322: housing), a speaker (fig. 8C: speaker 836; ¶0325), a microphone (fig. 8C: microphone 844; ¶0325), a camera (fig. 8C: camera 828), and a motion detector (fig. 8A-8B: sensors 828; ¶0246), and a button (figs. 8A-8B: button 812) the method comprising:
detecting, via the doorbell (fig. 20: step 2002; ¶0416: “…advanced sensing may be performed at step 2002 for initially detecting the presence of a visitor at step 2002 (e.g., motion sensing, audio sensing, camera sensing, PIR sensing, ambient light sensing, ultrasonic sensing, and/or any other suitable sensing capabilities of doorbell 106 or of environment 100 generally (e.g., sensing capabilities of one or more other smart devices))”), a first visitor (fig. 20: step 2002 – visitor information);
capturing, via the component selected from the group consisting of the microphone, the camera, and the motion detector, an identity trait of the first visitor (¶0452: detecting specific visitor identification/intent information);
searching an unwelcome visitor database to determine whether the identity of the first visitor matches an identity of an unwelcome visitor who has previously visited a building to which the doorbell system is attached (¶0425 & ¶0448: distinguishing a “trusted” or an “untrusted” visitor); and
refraining from initiating a communication session with a remote computing device of a first resident in response to determining that the identity of the first visitor and the identity of the unwelcome visitor are different (¶0448: “…more securely locking the door 186” when an “untrusted” visitor has been detected).  Fadell further teaches interpreting detected visitor information (e.g., ¶0448: …pictures, fingerprints, voice samples…) using rules-based inference engines and/or artificial intelligence to analyze all such available information for determining whether or not a visitor is present and, if so, whether to take one or more of a variety of automated actions based on that detected visitor presence (¶0416). It is noted, however, that Fadell fails to explicitly specify that the analysis of visitor information includes determining if an identity trait of the first visitor is different than an identity trait of the unwelcome visitor (i.e., matching).
However, comparing features of objects in a captured image to the features of objects in a previous image, is a well-known to one skilled in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Fadell prior art to compare identity traits of the first visitor and the unwelcome visitor in order to determine if the identity of the first visitor and the identity of the unwelcome visitor are different. Such a modification is merely a simple substitution of one known element (i.e., using rules-based inference engines and/or artificial intelligence to analyze all such available information) for another (i.e., object feature comparison) to obtain predictable results (i.e., determining if a first object (e.g., a first visitor) is different from a second object (e.g., an unwelcome visitor)).

Concerning claim 23, Fadell teaches the method of claim 22. Fadell teaches the method, further comprising sending an alert to the remote computing device (¶0448: “…sharing that untrusted classification and any other suitable information, such as the fact that the same visitor was denied access five days ago, with a system user of environment during the current visitor handling (e.g., at step 2006)”).

Concerning claim 24, Fadell teaches the method of claim 23. Fadell further teaches the method, wherein the alert comprises the unwelcome visitor (¶0448: “…sharing that untrusted classification and any other suitable information, such as the fact that the same visitor was denied access five days ago, with a system user of environment during the current visitor handling (e.g., at step 2006)”).

Concerning claim 25, Fadell teaches the method of claim 23. Fadell further teaches the method, wherein the alert comprises a number of times the unwelcome visitor has previously visited the building to which the doorbell system is attached (¶0448: “…sharing that untrusted classification and any other suitable information, such as the fact that the same visitor was denied access five days ago, with a system user of environment during the current visitor handling (e.g., at step 2006)”).

Concerning claim 26, Fadell discloses the method of claim 22, further comprising selecting, via the remote computing device, a sound to be emitted by the doorbell in response to determining, via the doorbell, the identify trait of the first visitor matches the identity trait of the unwelcome visitor (¶0431: “…enabling a user to decide actively how platform 200 may proceed with handling a detected visitor… if the identity of the visitor has not yet been determined or has been determined to be a stranger or otherwise suspect, then dog barking or other security-enhancing feedback may be provided”).

Concerning claim 27, Fadell discloses the method of claim 22, further comprising:
capturing, via the camera, an image of the first visitor (fig. 20: step 2002; ¶0415: camera sensing); and
transmitting the image of the first visitor to a remote server for facial recognition analysis (¶0250 & ¶0254).

Response to Arguments
Applicant’s arguments, see the remarks filed 01/26/2022, with respect to double patenting rejection of claims 1-3 and 6-9 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see the remarks filed 01/26/2022, with respect to rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see the remarks filed 01/26/2022, with respect to the rejection of claims 1 and 2-6 under 35 U.S.C. 102 have been fully considered but they are moot in view of new grounds of rejection under 35 U.S.C. 103 presented above.
Applicant’s arguments, see the remarks filed 01/26/2022, with respect to the rejection of claims 13 and 14-20 under 35 U.S.C. 102 have been fully considered but they are moot in view of new grounds of rejection under 35 U.S.C. 103 presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425